Citation Nr: 1702076	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral sensorineural hearing loss, in excess of 20 percent prior to January 6, 2014, and in excess of 70 percent thereafter. 

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1985 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied entitlement to a disability rating in excess of 20 percent for the service-connected bilateral hearing loss.  

The Veteran testified before the undersigned Veterans' Law Judge in January 2012 via videoconference.  A transcript of that proceeding has been associated with the claims file.

This case was previously before the Board in November 2013, when it was remanded to afford the Veteran a new examination.  A VA examination was provided in January 2014 and an addendum opinion was offered in May 2014.

During the pendency of the appeal, the Veteran asserted, through his representative, that he is unemployable in due to his service-connected bilateral hearing loss disability.  See March 2014 VA Form 21-8940.  The RO denied TDIU in a July 2014 rating decision and the Veteran perfected a timely appeal.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consequently, and regardless of the perfection of the Veteran's appeal of the July 2014 rating decision, the issue of entitlement to TDIU is properly before the Board because it is part and parcel of the claim for an increased rating for bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2013 remand directed the AOJ to afford the Veteran a VA examination to assess the severity of his bilateral hearing loss disability and describe the functional effects of the hearing loss, to include effects on employment and daily life.  Having reviewed the record, the Board finds that remand is required prior to further appellate review.  

As an initial matter, there are outstanding VA treatment records.  Specifically, the following VA treatment records refer to audiogram reports that do not appear to be associated with the record: a February 2010 Audiology Note; October 2012 Audiology Note; a January 2013 ENT Clinic Note; an April 2013 Audiology Note; and a June 2013 Audiology Note.  As such, outstanding VA treatment records, to specifically include the above-mentioned audiogram reports, should be obtained prior to appellate review.

The Board additionally notes that the Veteran submitted new evidence in January 2015, subsequent to the last Supplemental Statement of the Case (SSOC).  In October 2015, the Veteran asserted through his representative that he did not waive AOJ consideration of the new evidence.  Consequently, remand is necessary so the AOJ can consider and address the new evidence in an updated SSOC.  See 38 C.F.R. § 20.1304(c) (2016).

Finally, the Veteran has requested a new videoconference hearing before a Veterans' Law Judge to provide testimony on his ability to engage in substantially gainful employment.  See April 2016 VA Form 9.  As such, the Board finds that remand is therefore necessary to schedule the requested hearing.



Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's hearing loss, to include any audiogram reports referenced by the following VA medical records: a February 2010 Audiology Note; October 2012 Audiology Note; a January 2013 ENT Clinic Note; an April 2013 Audiology Note; and a June 2013 Audiology Note.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

2.  Issue an updated Supplemental Statement of the Case that includes review of all evidence received since the January 2014 SSOC, including the January 2015 lay statement and any other new evidence submitted by the Veteran while the case is at the AOJ.  An appropriate period of time should be allowed for response by the Veteran and his representative.  

3.  Thereafter, the Veteran is to be scheduled for a videoconference hearing at the Lincoln, Nebraska RO before the undersigned Veterans' Law Judge Michael A. Pappas.  If Michael A. Pappas is unable to accommodate this hearing request, the hearing should be scheduled before another Veterans' Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHEAL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




